EXHIBIT 10.2

 

NON-EXCLUSIVE LICENSE
AND DISTRIBUTION AGREEMENT

THIS Agreement, together with all Appendices hereto, is entered into this 1st
day of July, 2013, by and between CANNAVEST CORP. (hereafter referred to as
“Supplier”), a Texas corporation with its principal offices in Las Vegas,
Nevada, and HEMPMEDS PX, LLC (hereafter referred to as “Distributor”), a Nevada
Limited Liability Co., with its principal offices in San Diego. California.
Supplier and Distributor are hereafter collectively referred to as the
“Parties.”

RECITALS

WHEREAS. Supplier has developed and produces, and holds the rights to the
formulation, development, production, distribution, marketing and sales of
certain proprietary natural hemp based products described more fully hereafter,
and also provides certain support and monitoring services therefor; and

WHEREAS, Supplier and Distributor desire to enter into a non-exclusive marketing
and distribution agreement pursuant to which Distributor will be granted the
non-exclusive rights to market, sell, distribute and service Supplier’s Products
through its internet based, online tools and websites as described hereafter,
subject to the terms and conditions outlined in this Agreement; and

WHEREAS, Distributor is desirous of obtaining the rights to market and
distribute the Products through online tools and websites under the terms and
conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties herein contained, the Parties hereto
do hereby agree as follows:

1.             Definitions. In addition to such terms as are defined elsewhere
in this Agreement, the capitalized terms in this Agreement shall have the
following meanings:

1.1              “Agreement” shall mean this Non-Exclusive License and
Distribution Agreement.

1.2              “Commencement Date” shall be the date this Agreement is
executed by an authorized representative of each of the Parties.

1.3              “Confidential Information” shall mean all information provided
by Supplier to Distributor under this Agreement which is marked or indicated by
Supplier to be confidential, including without limitation, all Product
formulations and specifications, designs, ideas and concepts; Product
documentation; proprietary studies and research; supplier identities and contact
information, supplier contracts, pricing and supply terms; proprietary price
lists, financial information, and work in progress; and all other information
related to the Products or Supplier’s business, tangible or intangible, now
existing or hereafter created or developed, and in all forms or mediums, whether
written, electronic or otherwise which are proprietary to Supplier. The term
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right of Supplier, or which is
known to Distributor prior to its disclosure by Supplier.



1

 



1.4              “Customers” or “End Users” shall mean any third party to whom
Distributor sells Product(s).

1.5              “Documentation” shall mean such manuals, product formulations
or specifications, descriptions, and other written documentation as may relate
to the Products.

1.6              “Derivatives” shall mean any revisions, adaptations,
improvements, or new versions of or to the Products made by or on behalf of
Supplier.

1.7              “Supplier Suggested Price” shall mean the price of the Products
as set forth in the most current price list published by Supplier in effect on
the date an order for a Products is received by Supplier. Supplier may change
the Supplier Suggested Price of any Product at any time and from time to time.
Said changed prices shall take effect upon ninety (90) days notice to
Distributor, or whatever longer time period is required by the laws of the state
in which Distributor’s principal office is located.

1.8              “Products” shall mean those products containing natural hemp
which are developed, produced, manufactured, offered, or sold by Supplier. The
initial Products are set forth in Schedule “A” attached herein.

1.9              “Proprietary Rights” shall mean all rights held by Supplier in
the Products, and Confidential Information, including without limitation,
patents and patent rights, copyrights, authors’ rights, trademarks and service
marks, trade names, logos, know-how and trade secrets, irrespective of whether
such rights arise out of or are created by state, federal or international
intellectual property, unfair competition or trade secret laws.

1.10          “Support Services” shall mean ongoing Product training and such
other support services as may be undertaken by the Supplier or as otherwise
permitted or required under the terms of this Agreement.

2.             Appointment; Grant of License; Term.

2.1              Appointment; Grant of License. Supplier hereby grants to
Distributor and Distributor accepts from Supplier a non-exclusive, world-wide
license and right to promote, market, sell, distribute and service Supplier’s
Products and an exclusive, worldwide license and right to promote, market, sell,
distribute the Products online through Distributor’s internet based, online
tools and websites subject to the terms and conditions of this Agreement. The
license granted herein shall include, but shall be limited to the right:



2

 



2.1.1        To use the Products and Derivatives thereof, provided said use
shall be limited only to the extent necessary for Distributor to fulfill
Distributor’s marketing, sales, distribution and service obligations under this
Agreement;

2.1.2        Subject to the limitations set forth below in section 6 of this
Agreement, to use, publish, transmit, and reproduce the trademarks and service
marks, logos, and trade names of Supplier in connection with Distributor’s
advertising, promotion, marketing, and sales efforts, but only to the extent
necessary to fulfill Distributor’s obligations under this Agreement; and

2.1.3        To demonstrate the Products to third parties, provided such
demonstration or related disclosure is consistent with the confidentiality and
use provisions set forth hereafter in section 6 of this Agreement.

2.2              Term. The license and distributorship granted herein shall
continue for a period of [***] from the commencement Date (the “Initial Term”),
and at the conclusion of the Initial Term shall automatically renew for
additional [***] periods, unless terminated by either Party giving written
notice of termination to the non-terminating Party no later than ninety (90)
days prior to the expiration of the Initial Term or subsequent [***] term, or
unless terminated prior to the expiration thereof by the mutual agreement of the
Parties or revoked pursuant to section 9 of this Agreement.

3.             Price to Distributor; Delivery; Payment Terms.

3.1              Formulation, Manufacturing. Supplier shall be responsible for
delivering Products ordered by Distributor in final form, ready for shipment to
End Users/Customers. All Products labeling shall conform to and comply with all
applicable federal and state laws and regulations.

3.2              Product Orders. Distributor shall purchase the Product
hereunder by issuing written Purchase Orders to Supplier prior to Distributor’s
requested ship date identifying the quantity, price, total Purchase Order price,
shipping instructions, requested ship dates and any other special information
Distributor may place additional interim Purchase Orders at any time and with no
notice requirement as the market demand may from time to time require.
Acceptance of Purchase Orders by Supplier shall be conformed to Distributor by
first class mail, facsimile, or by email addressed to Distributor’s designated
contact. Distributor’s Purchase Orders shall be governed by the terms and
conditions of this Agreement and notwithstanding the content of Distributor’s
Purchase Order, this Agreement shall take precedence over such Purchase Orders.
Any conflicting, inconsistent, or additional terms of Distributor’s Purchase
Order shall be null and void, and are hereby waived by Distributor. Supplier
shall ship the Products in a timely and efficient manner without unreasonable
delay. Supplier shall advise Distributor, in writing, of the occurrences of any
shipping delays stating the reason and the new estimated delivery date.



3

 



3.3              Price to Distributor; Taxes. Distributor shall be liable for
payment of the purchase price of all Products ordered under this Agreement.
Initial Product pricing is set forth in Schedule B attached hereto. Supplier may
change its prices from time to time in its discretion, provided all price
adjustments shall only apply to Products ordered after the effective date of
such change and the effective date shall be set no earlier than thirty (30) days
after the date of notice to Distributor. From time to time, Supplier may provide
Distributor with a list of Supplier’s Suggested Retail Price for Products. While
Distributor may determine the method and manner of pricing Products to End Users
and Customers, such Product prices to End Users and Customers shall not exceed
Supplier’s Suggested Retail Price for Products by more than [***] without the
express written consent of Supplier. Distributor shall collect and pay all
sales, revenue and similar taxes, duties, and any other charges or assessments
established by any government agency which are applicable to the performance of
this Agreement. In addition, Distributor agrees to indemnify and hold Supplier
harmless from any encumbrances, fines, penalties, or other expenses which
Supplier may incur as a result of Distributor’s failure to collect or pay any
taxes as required under this Agreement.

The Parties acknowledge and agree that, from time to time, Supplier and
Distributor may jointly decide to conduct promotional activities which include
temporary reductions to or deviations from existing Product pricing to
Distributor. Specifically, the Parties acknowledge and agree that Schedule B
contains special Product pricing relating to Distributor’s planned launch of its
Product marketing and sales efforts during the months of August and September
2013 (the “Initial Launch”). Consequently, for the Initial Launch, the Product
price to Distributor for Products sold by Distributor to End Users and/or
Customers during the Initial Launch (but not purchases made by Distributor for
unsold inventory which is not expressly connected to or arising from a bona fide
purchase by a specific End User or Customer). At the expiration of the Launch
Period, the normal Product pricing shall apply unless Supplier consents in
writing to the extension of the designated promotional pricing or agrees to
alternative promotional pricing.

3.4              Delivery of Products. All Products purchased by Distributor
shall be delivered to Distributor’s warehouse or designated facility in San
Diego, California. Beneficial ownership of, and risk of loss or damage to, all
Products shipped under this Agreement shall remain in Supplier until the
Products have been delivered to Distributor’s possession at the foregoing
location. Ownership of Products shall not be deemed transferred to Distributor
at any other place or time, regardless of the time, method, place, medium of
payment, the method of shipment, the payment of transportation charges or
insurance, the manner of consigning shipments, or any statement contained in, or
implication drawn from, the shipping documents or any other documents relating
to the sale. Risk of loss with respect to Products shipped to Distributor shall
pass from Supplier to Distributor only after Supplier receives payment in full
for the Products. Distributor shall inspect all Products promptly upon receipt
thereof at the ship-to location and may reject any Product that is defective.
Any Product not properly rejected by Distributor shall be deemed accepted. To
reject a Product, Distributor shall notify Supplier of its rejection, by
facsimile or email to the designated contact of Supplier, within ten (10)
business days of receipt of the shipment, and request a Product Return code. If
instructed to do so by Supplier, Distributor shall return the rejected
Product(s), freight collect, with the Product Return code displayed on the
outside of the carton. Supplier may refuse to accept any Product that does not
bear a valid Product Return code on the carton. Rejected Product(s) must be
shipped to arrive at Supplier no later than thirty (30) days after the issuance
of the “Product Return code; the Product Return code will no longer be valid
after that time. Alternatively, Supplier shall, in its discretion, be entitled
to instruct Distributor to destroy the rejected Product(s). If Supplier directs
Distributor to destroy the rejected Product, Distributor shall forthwith comply
with Supplier’s instructions and shall provide written evidence thereof to
Supplier. Under no circumstances shall Distributor discount, sell or otherwise
transfer any rejected Product without the express written consent of Supplier.



4

 



3.5              Delivery Dates. Dates of delivery shall be subject to the
mutual agreement of Supplier and Distributor, provided in the event no such
mutual agreement can be reached within fourteen (14) days after an order is
received by Supplier, then delivery shall be completed no later than ninety (90)
days after the date the original order is received by Supplier.

3.6              Payment Terms. Supplier shall invoice monthly for Product sold
to Distributor in the prior month. Said invoice shall set forth in detail a
description of the Products shipped and the total amount due from Distributor
thereon. Payments for Products shall be made on or before the fifteenth (15th)
day following the invoice date. Payment shall be made in United States currency,
in certified funds or wire transfer, and all exchange, interest, banking,
collection or other charges are to be for Distributor’s account. Any balances
outstanding, but unpaid, after the date payment is due on a commercial invoice
to Distributor, shall accrue interest at a rate of [***] per annum to the date
payment is received by Supplier.

3.7              Insurance Coverage. Supplier shall insure all shipments
hereunder under its usual commercial insurance policy until such time as
beneficial ownership to the Products passes to Distributor. Thereafter,
Distributor shall provide insurance coverage for Products delivered to
Distributor hereunder naming Supplier as an additional named insured under said
coverage. Distributor shall furnish to Supplier certified or photo static copies
of the master insurance policy, and copies of certificates covering individual
shipments if applicable. Supplier reserves the right to carry contingent
insurance in any case in which the Distributor’s insurance is deemed
unacceptable to it.

3.8              Minimum Purchase and Sales Quotas. Distributor shall purchase a
minimum of [***] of Products in each of the first two years of this Agreement,
beginning with the Commencement Date, as a minimum purchase amount and sales
quota. Thereafter, Supplier may adjust said minimum purchase amount and sales
quotas annually, provided the minimum purchase amount shall not be increased by
more than [***] annually and Supplier shall give Distributor written notice
thereof at least ninety (90) days prior to the end of each term of this
Agreement. Distributor’s failure to meet the minimum purchase and sales quota
requirements fixed by Supplier shall be an event of default under section 9.1
and shall entitle Supplier to take those remedies and assert those rights set
forth therein.

4.             Records; Distributor Warranties.

4.1              Records. Distributor shall keep accurate records and books of
accounting; showing the quantities and wholesale price paid by Distributor to
Supplier for all Products, and all sales of Products made to End
Users/Customers. Distributor shall submit weekly written reports to Supplier
stating in each such report the quantities and wholesale prices of the Products
purchased by Distributor and sales made during the preceding calendar week.
Additionally, in the event Distributor’s online product sale system has
real-time or similar reporting capabilities, Distributor shall provide Supplier
with access to a system tool that will allow Supplier to view the foregoing
reports online. The books and records prepared by Distributor shall be retained
for a minimum of three (3) years. During the term of this Agreement and for a
period of twelve (12) months thereafter, Supplier shall have the right, at its
expense and upon reasonable notice, to examine or have examined by its
authorized representative Distributor’s books and records in order to determine
and verify Distributor’s performance under this Agreement.



5

 



4.2              Distributor Warranties. Distributor warrants to Supplier as
follows:

4.2.1        Distributor has the right, authority, and capacity to enter into
this Agreement, which has been approved by its Board of Directors, and that by
carrying out its obligations hereunder, it will not infringe upon the rights of
others.

4.2.2        Distributor will cooperate in every way possible to establish and
maintain the standards of the Products, and to accurately represent the Products
to End Users, Customers and other third parties in a manner consistent with the
Documentation and promotional materials created and supplied by Supplier. In
this regard, Distributor shall not make any warranty or representation regarding
the Products, or make any assurances to any third party, which have not received
the prior written approval of Supplier.

4.2.3        Distributor shall purchase and maintain a general liability
insurance policy, including coverage for property damage and personal injury, in
an amount of not less than [***] per occurrence. Said policy shall name Supplier
as an additional insured thereunder. Distributor shall provide to Supplier
evidence of said insurance within thirty (30) days from the execution of this
Agreement, and shall further notify Supplier of any material changes to said
policy, including any change of insurance carrier, within ten (10) says of any
such change.

5.             Marketing Support and Documentation.

5.1              Marketing and Promotion. Distributor shall be responsible for
developing and conducting ongoing, commercially reasonable marketing and
promotional activities for Products, and shall bear all costs therefore or
related thereto. Supplier shall supply to Distributor those marketing and
promotional materials and brochures developed and used by Supplier in its own
marketing and promotion activities, or as may be developed and distributed by
Supplier in the future. Supplier shall supply said materials and brochures in
such quantities as Supplier, in its sole discretion, shall deem sufficient for
Distributor’s marketing and promotional activities, provided Distributor shall
be responsible for freight and shipping charges thereon.

5.2              Reproduction of Marketing and Promotional Materials.
Distributor shall be entitled to reproduce, at its own expense, the marketing
and promotional materials supplied by Supplier, provided, any material changes
thereto shall first require the written approval of Supplier. Furthermore,
Distributor shall be entitled to develop, create and publish its own marketing
and promotional materials and brochures, using Supplier’s copyrights, trademarks
and service marks, provided any such materials and brochures shall first be
submitted to and approved by Supplier at least fifteen (15) days prior to their
use, distribution or dissemination by Distributor. Supplier shall have the
absolute right, in its own discretion, to reject or otherwise deny approval of
any such materials and brochures. Distributor’s failure to secure Supplier’s
approval of marketing and promotional materials and brochures, as set forth in
this paragraph, prior to their use, distribution or dissemination by Distributor
shall be deemed a material breach of this Agreement.



6

 



5.3              Promotions and “Marketing Online or Through Electronic
Communications. During the term of this Agreement, Distributor shall actively
promote and feature the Products on all websites, and in the case of mobile
devices viewing page displayed thereon, owned or otherwise controlled by
Distributor (collectively the “Online Sites’). As used herein, the term
“actively promote and feature” shall mean the continuous display of Product
information, brands and marks on the home page of each website or mobile viewing
display site on the Online Sites, together with such live electronic links or
other access points required to enable End Users and Customers to purchase of
Products on such Online Site. As a result, Distributor shall ensure that the
Products are integrated at all times into Distributor’s shopping cart or other
product purchase processes and flows. Distributor shall at its own expense
develop, create and maintain all content displayed on Online Sites. However, any
Online Sites containing or displaying Supplier’s copyrighted materials,
trademarks or service marks shall first be submitted to and approved by Supplier
at least fifteen (15) days prior to their use or activation by Distributor.
Supplier shall have the absolute right, in its own discretion, to require
changes thereto, or reject or otherwise deny approval of any content relating to
the Products displayed on such Online Sites. Distributor’s failure to secure
Supplier’s approval of Product content displayed Online Sites as set forth in
this paragraph prior to its use or activation by Distributor shall be deemed a
material breach of his Agreement. The foregoing approval process and
requirements shall also apply to any subsequent modifications or revisions to
approved Product content displayed on the Online Sites.

5.4              Co-Marketing and Joint Programs. The Parties agree to cooperate
in good faith to develop and implement appropriate co-marketing programs for the
Products, including participation at trade shows, trade exhibits, industry and
professional conferences that may be advantageous to the Product promotion,
distribution and marketing efforts. Such co-marketing programs, including the
structure thereof and apportionment of costs and marketing funds, shall be
reviewed and determined on a case by case basis.

6.             Intellectual Property Rights; Confidentiality; Competing
Products.

6.1              Representations on Supplier’s Rights. Supplier represents to
Distributor that (a) it owns or has rights to the Products, Proprietary Rights
and Confidential Information, (b) to the best of Supplier’s knowledge said
Products, Proprietary Rights and Confidential Information do not infringe upon
any patent, copyright or other proprietary right of any third party, and (c)
Supplier has full authority to enter into this Agreement.

6.2              Acknowledgement of Ownership of Rights. Distributor hereby
acknowledges that Supplier is the owner of all rights in and to the Technology,
Proprietary Rights and Confidential Information, including without limitation,
all patents or patent rights, copyright, trademark, service marks, logos,
tradenames and other Proprietary Rights, now existing or arising hereafter
pursuant to state and federal laws and international conventions, and similar
laws of the countries where Distributor now or hereafter conducts operations,
and that Distributor shall not, in any way, acquire ownership rights of any
nature of kind, in said Products, Proprietary Rights, and Confidential
Information.



7

 



6.3              Unauthorized Applications. Distributor shall not, directly or
indirectly through any third party, attempt to register any of Supplier’s
patents or patent rights, copyrights, trademarks and service marks, brands,
trade secrets or trade names without Supplier’s prior written permission.

6.4              Confidentiality. Distributor, on behalf of itself, its
employees, representatives, affiliates, and agents, shall take all reasonable
steps to safeguard Supplier’s Proprietary Rights and Confidential Information
from any unauthorized use, copying, sublicensing or distribution. Except as
provided otherwise in section 2 of this Agreement, Distributor, its employees,
representatives, affiliates, and agents, shall retain all Confidential
Information furnished by Supplier in strictest confidence and shall not publish
or disclose to third parties such Confidential Information at any time during
the term of this Agreement or after its termination except as necessary to
fulfill its obligations under this Agreement.

6.5              Competing Products. For the term of this Agreement, and for a
period of [***] after the expiration or termination hereof, Distributor shall
not under any circumstances, directly or indirectly through affiliates or other
third parties, formulate, produce, market or sell its own, or cause to be
formulated, produced, marketed or sold by any third party, any natural hemp
based cannabinoid products which directly compete with or are similar to the
Products without the written consent of Supplier. The foregoing shall apply only
to those Products described in Schedule A, and such additional Products as may
be developed or offered by Supplier which are subsequently accepted by
Distributor for inclusion in its distribution and sales operations. The Parties
acknowledge and agree that Distributor or its affiliated companies have
developed and offer hemp based products as set forth in Schedule C attached
hereto.

6.6              Survival After Termination or Expiration. The Parties expressly
agree that the provisions of this section 6 shall survive the termination or
expiration of this Agreement. Distributor acknowledges and agrees that an
unauthorized disclosure of any Confidential Information, or the unauthorized
use, copying, sublicensing, or distribution of the Proprietary Rights or
Technology, in contravention of any of the terms of this Agreement would cause
irreparable injury to Supplier, for which monetary damages would not be adequate
compensation; unless required to disclose by law and or governmental request or
inquiry. Accordingly, Distributor agrees that in the event of such disclosure,
misuse, copying sublicensing or distribution in violation of any of the
provisions set forth in this section 6, Supplier shall be entitled to injunctive
relief against Distributor and any violating entity or individual, in addition
to all other legal and equitable remedies available to Supplier. Furthermore,
Supplier shall be entitled to an award of its costs (including but not limited
to court costs and reasonable attorney’s fees) in any such action to enforce
this Agreement. In this regard, the Parties agree that the hourly fees normally
charged by Supplier’s attorneys shall be deemed reasonable.

7.             Supplier’s Warranties.

7.1              Supplier warrants that the Products will be free from defects
in materials and workmanship under normal use to the date of expiration or “use
by” date, or similar product longevity disclosure designated by Supplier, if
any. Supplier expressly disclaims any warranties and makes no representations
regarding the effectiveness of the Products in addressing, curing, treating,
healing or correcting any type of physical, mental, or other ailment, injury,
disease, or condition. Distributor shall not make any such representation
regarding the Products which have not been expressly approved by Supplier in
writing. In the event of the existence of one or more material defects in any
Product received by Distributor, End User or Customer, which defect(s) relates
to the improper formulation of the Products or Product or other defect
associated therewith including erroneous or defective packaging, Distributor
shall immediately notify Supplier of the nature of the defect(s). Upon receiving
such notice from Distributor, Supplier shall, at its sole option and cost,
either (a) take such measures as are required to cure the defect(s) designated
in the notice, or (b) replace such defective Products or Product. In either
case, Supplier shall have to option to either require the return of the Products
or Product claimed to be defective, or to instruct Distributor to dispose of
said defective Products or Product. If Supplier elects to require the return of
a defective Products or Product, Supplier shall pay all costs associated with
the return of said defective Products or Product, including but not limited to
freight and handling. Notwithstanding the foregoing, the Parties acknowledge and
agree that Supplier shall not in any way be responsible or liable for any
defects which (a) were caused or arose after delivery to Distributor (b) were
caused by or resulted from the negligence or other wrongful conduct on the part
of Distributor or nay third party, or (c) other causes external to the Products
or Product.



8

 



7.2              LIMITATION ON DAMAGES. THE WARRANTIES CONTAINED IN SUBSECTION
7.1 ARE IN LIEU OF ALL OTHER WARRANTIES OR CONDITIONS, EXPRESS OR IMPLI9ED,
INCLUDING WITHOUT LIMITATION, THOSE OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. IN NO EVENT SHALL SUPPLIER BE LIABLE FOR DAMAGES, DIRECT OR
INDIRECT, INCLUDING LOST PROFITS, INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED
BY DISTRIBUTOR OR ANY CUSTOMER, END USER OR OTHER THIRD PARTY ARISING FROM ANY
BREACH OF WARRANTY OR BREACH OF CONTRACT, NEGLIGENCE OR ANY OTHER LEGAL GROUND
OF ACTION, IN EXCESS OF THE PURCHASE PRICE PAID BY DISTRIBUTOR FOR THE DEFECTIVE
PRODUCTS.

7.3              Indemnification by Distributor. Distributor shall indemnify,
defend and hold Supplier harmless from and against all claims, expenses
(including court costs and reasonable attorneys’ fees), loss or damages arising
out of or in connection with Distributor’s marketing, distribution, marketing,
sale, installation, monitoring, and maintenance of the Products.

7.4              Indemnification by Supplier. Supplier shall indemnify, defend
and hold Distributor harmless from and against all claims, expenses (including
court costs and reasonable attorneys’ fees), loss or damages arising out of or
in connection with Supplier’s willful misconduct, negligence, breach of
warranties or other representations herein.

8.             Compliance with Laws.

8.1              Distributor Compliance. Distributor shall assure compliance
with all applicable federal laws and regulations, as well as all states or
countries in which Distributor is located or otherwise conducts business.

8.2              Supplier Compliance. Distributor shall cooperate promptly with
Supplier to enable Supplier to comply with all applicable state and federal
laws, including but not limited to, all laws and regulations relating to the
control of exports if applicable, and product labeling and disclosures.
Distributor hereby acknowledges that this Agreement and the performance hereof
is subject to compliance with applicable state and federal laws, including
regulations or orders relating to the export or re-export of products, product
labeling and disclosures, and laws relating to boycotts of and discrimination
against customers or users based upon race, color, creed, sexual orientation or
national origin.

8.3              Export Restrictions. Distributor hereby agrees that Distributor
shall not export re-export, or transfer directly or indirectly from the United
States any Products, Proprietary Rights or Confidential Information to any
country for which the U.S. government requires exporters to obtain an export
license or other governmental approval at the time of export, re-export or
transfer, unless prior written authorization is obtained from the appropriate
governmental agencies and from Supplier.

9.             Events of Default and termination of Agreement.

9.1              Default by Distributor. As to Distributor’s obligations under
this Agreement, the following events shall be deemed events of default, for
which Supplier, in addition to such other remedies as may be provided by law,
may termination this Agreement at any time prior to the expiration of its stated
term:

9.1.1        Distributor fails to make any payment or to perform any material
obligation, duty or responsibility or is in default with respect to any other
material term or condition under this Agreement, and such failure or default
continues unremedied for a period of fourteen (14) days after written notice
thereof to Distributor; or

9.1.2        Distributor undertakes a merger, consolidation or other corporate
combination in which Distributor is not the surviving entity, or Distributor
sells all or substantially all of its assets unless this provision is otherwise
waived by Supplier; or



9

 



9.1.3        Distributor fails to meet the established purchase and sales
quotas, if any, set forth in section 3.8 in a twelve (12) month term of this
Agreement.

9.1.4        Distributor, or any material part of its operations voluntarily or
involuntarily files for protection under the U.S. Bankruptcy Code, or is placed
in the hands of or under the control of a receiver, or is otherwise dissolved by
operation of law, court order, or vote of Distributor’s ownership.

9.2              Default by Supplier. As to Supplier’s obligations under this
Agreement, the following events shall be deemed events of default, for which
Distributor, in addition to such other remedies as may be provided in this
Agreement or by law, may terminate this Agreement at any time prior to the
expiration of its stated term:

9.2.1        Supplier fails to perform its obligations, duty or responsibility
or is in default with respect to any material term or condition under this
Agreement, and such failure or default continues unremedied for a period of
fourteen (14) days after written notice thereof to Supplier; or

9.2.2        Supplier or any material part of its operations, voluntarily or
involuntarily files for protection under the U.S. Bankruptcy Code or is placed
in the hands of or under the control of a receiver, or is otherwise dissolved by
operation of law, court order, or vote of Supplier’s ownership.

9.3              Effect of Termination. Except as otherwise provided elsewhere
in this Agreement, upon termination of this Agreement:

9.3.1        The license and appointment granted hereunder shall terminate
immediately without refund of any compensation paid to Supplier. In this regard,
Supplier shall have the absolute right and authority to notify all End Users of
the termination of this Agreement, to direct all future payments to Supplier,
and to market and sell Products directly to End Users and Customers.

9.3.2        Except as otherwise expressly limited in section 7 above, the
defaulting party shall be liable for damages and/or other costs directly or
indirectly incurred by the non-defaulting party as a result of any breach of
this Agreement.

9.3.3        Distributor shall promptly return all Documentation, manuals,
reference materials, and other information associated with the Products,
Proprietary Rights or Confidential Information supplied to or in Distributor’s
possession on the date of termination and shall remove all Product content or
references from the Online Sites.

10.           General.

10.1          Non-Assignable. This Agreement is not assignable, in whole or in
part, by Distributor without the prior written consent of Supplier. Any such
attempt to assign any of the rights, duties or obligations of this Agreement
without such consent shall be null and void.

10.2          Binding Effect. This Agreement shall be binding upon the Parties,
and their respective employees, agents, representatives, affiliates and
successors or assigns.

10.3          Independent Contractors. Nothing in this Agreement shall be
construed as creating a partnership, joint venture, or association between the
Parties or making Distributor an agent or employee of Supplier. In all of its
operations hereunder, Distributor shall be deemed an independent contractor,
shall conduct its business at its own cost and expense and shall have no
authority to make any representation or warranty on behalf of Supplier, except
as specified in section 7 of this Agreement. At no time shall Distributor
represent that distributor represents or is authorize to obligate or act on
behalf of Supplier unless expressly authorized by this Agreement or with the
prior written consent of Supplier.



10

 



10.4          Entire Agreement; Waiver. This Agreement, including Schedules
attached hereto, as amended from time to time, reflects the entire understanding
of the Parties. The provisions of this Agreement may not be waived or changed by
Distributor except by a writing signed by and evidencing the consent of Supplier
thereto. Supplier may, in its sole discretion, amend this Agreement from time to
time on thirty (30) days prior written notice to Distributor. No Waiver of
breach shall constitute a subsequent waiver of any subsequent breach, and if any
provision of this Agreement is determined by a court of competent jurisdiction
to be invalid, the remaining provisions shall remain enforceable.

10.5          Notices. All notices or other written communications required in
this Agreement shall be deemed to have been duly given if delivered personally,
by certified mail return receipt requested, or by facsimile to the address or
facsimile number of the receiving Party set forth below in this Agreement (or
such different address or facsimile number as either Party shall have specified
in writing to the other). Notices personally delivered or sent by facsimile
shall be deemed effective upon their receipt; notices sent by mail shall be
deemed effective three (3) says after mailing.

10.6          Force Majeure. In the event circumstances develop that are beyond
the control of the Supplier or Distributor, such as natural catastrophes, war or
acts of God that prevent or materially limit a Party’s ability to perform the
obligations required by this Agreement, it shall not be cause for termination of
this Agreement. The Parties further agree that in the event a force majeure does
occur, they will work cooperatively to develop solutions which are mutually
beneficial to both Parties.

10.7          Disputes; Arbitration; Attorney’s Fees. All disputes controversies
or differences that may arise between the Parties hereto arising out of or
relating to or in connection with the terms and conditions of this Agreement or
for any alleged breach thereof, shall be settled by arbitration to be conducted
in Clark County, Nevada under the Rules of Arbitration o the American
Arbitration Association. The Parties hereby agree that any award rendered by the
arbitrator shall be final and binding upon the Parties and shall be enforceable
in the courts of the states where each Parties maintains its principal office.
In the event either party is required to initiate arbitration or legal action to
enforce this Agreement, the prevailing party shall be entitled to recover its
reasonable attorney’s fees and other expenses. In this regard, the normal hourly
rate charged by the prevailing party’s attorney shall be deemed reasonable by
the parties.

10.8          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada.

10.9          Severability. In the vent that any provision of this Agreement
shall be held by a proper court of law to be invalid, such invalidity shall not
affect the enforceability of the remaining provisions of this Agreement.

10.10      Remedies. Except as expressly provided in this Agreement, no remedy
conferred by any of its provisions is intended to be exclusive of any other
remedy now or hereafter provided by law, and the election of any one or more
such available remedies by either of the Parties shall not constitute a waiver
of the right of such party to other available remedies.

10.11      Plurals; Gender. This Agreement shall be construed so that the
singular includes the plural, and vice versa the masculine includes the feminine
and neuter genders. There shall be no presumption that ambiguities shall be
construed or interpreted against the drafter.

10.12      Headings; Captions. The headings, subheadings, and other captions in
this Agreement are for convenience and reference only and shall not be used in
interpreting, construing, or enforcing any of the provisions of this Agreement.



11

 



IN WITNESS WHEREOF, the undersigned acknowledges that the undersigned has read
this Agreement, understands it, agrees to be bound by its terms and conditions,
and has caused this Agreement to executed by its duly authorized representative
as of the date and year first above written.

“SUPPLIER”

 

 

By: /s/ Mike Mona, Jr.

Its: President and CEO

Address:  2688 S. Rainbow Blvd, Suite B

  Las Vegas, NV 89146

  Telephone: (866) 290-2157

 

“DISTRIBUTOR”

 

 

By: /s/ Michelle Sides

Its: Michelle Sides

Address:  4901 Morena Blvd, Suite 702

  San Diego, CA 92117

  Telephone:

 

 

 

 

 

 

 

 

 

 

 



12

 



Schedule A

Products

1.Cibaderm

2.Cibdex

3.RSHO (Real Scientific Hemp Oil)

 

This Schedule may be amended from time to time, and products added to the
above-list upon the mutual agreement of Supplier and Distributor.

 

 

 

 

 

 

 

 

 

 

 

13

 



Schedule B

Cibaderm

Product Hempmeds PX Wholesale Price Promotional Pricing 3oz Hand Cream [***]
[***] 6 oz Lotion [***] [***] 6 oz Body Wash [***] [***] 8 oz Shampoo [***]
[***] 8 oz Conditioner [***] [***] 1.7 oz Salve [***] [***]

 

Cibdex

Product Hempmeds PX Wholesale Price Promotional Pricing 100 mg Natural [***]
[***] 100 mg Peppermint [***] [***] 500 mg Natural [***] [***] 8500 mg
Peppermint [***] [***]

 

RSHO

Product Hempmeds PX Wholesale Price Promotional Pricing 6 Pack [***] [***]
Single Tube [***] [***]

 



14

